         Case 15-32677 Document 83 Filed in TXSB on 09/09/19 Page 1 of 5



Richard E. Anderson
Texas Bar No. 01209010
4920 Westport Drive
The Colony, Texas 75056
Tel. (214) 276-1545
Fax. (214) 276-1546
RAnderson@AndersonVela.com
ANDERSON VELA, LLP
Attorney for Creditor

                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                           §
                                                 §   CASE NO. 15-32677
Elin Louise Eriksson                             §   CHAPTER 13
 Debtor,                                         §


                      MOTION TO CONTINUE HEARING ON
                    NOTICE OF MORTGAGE PAYMENT CHANGE
                                DOCKET #70

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW, U.S. Bank Trust National Association, as Trustee of the Igloo Series III

Trust (“Creditor”), who, for its Motion to Continue Hearing on Notice of Mortgage Payment

Change [Doc # 70], would show the Court the following:

       1.     On May 8, 2019, Creditor filed a Notice of Mortgage Payment Change under

              Rule 3002.1(b) (“Notice”) regarding Creditor’s Claim #3-1.

       2.     Creditor is requesting more time to seek resolution in the matter with Debtor’s

              Attorney.

       3.     Creditor has withdrawn the Notice of Mortgage Payment Change (Docket #70)

              and the account is currently being reconciled.


MOTION TO CONTINUE HEARING                                                         PAGE 1
     Case 15-32677 Document 83 Filed in TXSB on 09/09/19 Page 2 of 5



    4.      Accordingly, Creditor requests that the Court reset the hearing currently

            scheduled for September 16, 2019.

    5.      Debtor’s Attorney has agreed to allow this hearing to be continued to a later date

            so that the matter may be resolved between the two parties.



    WHEREFORE, Creditor requests the Court to continue the current setting for the hearing

    on Movant's Notice of Mortgage Payment Change for at least ten (10) days, and for such

    other and further relief as is just.



                                                 Respectfully submitted,


                                                 /S/RICHARD E. ANDERSON
                                                 Richard E. Anderson
                                                 State Bar No. 01209010
                                                 4920 Westport Drive
                                                 The Colony, Texas 75056
                                                 Telephone: (214) 276-1545, Ext. 207
                                                 Direct No. 214 295-6423
                                                  Facsimile: (214) 276-1546
                                                 RAnderson@andersonvela.com
                                                 COUNSEL FOR CREDITOR




MOTION TO CONTINUE HEARING                                                         PAGE 2
     Case 15-32677 Document 83 Filed in TXSB on 09/09/19 Page 3 of 5



                         CERTIFICATE OF CONFERENCE


    I hereby certify that on September 6, 2019, the undersigned:


    I have been in contact with Debtor’s Counsel seeking resolution to the Motion. Debtor’s
    Counsel is aware and has agreed to continuance of the hearing set for September 16, 2019
    at 11:00AM.

                                         /S/ RICHARD E. ANDERSON
                                         Richard E. Anderson




MOTION TO CONTINUE HEARING                                                        PAGE 3
        Case 15-32677 Document 83 Filed in TXSB on 09/09/19 Page 4 of 5



                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing Motion to Continue was served on the 9th
day of September, 2019. Said Motion was filed electronically. Service was accomplished by the
method and to the following as indicated.


                                              By: /s/ Richard Anderson
                                                 RICHARD E. ANDERSON
                                                 State Bar No. 01209010
                                                 4920 Westport Drive
                                                 The Colony, Texas 75056
                                                 Email: randerson@AndersonVela.com

BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL, POSTAGE PREPAID:

DEBTOR
Elin Louise Eriksson
1117 N Heron Drive (Mailing)
Seabrook, TX 77586

DEBTOR’S ATTORNEY
Ravi Patrick Ratnala
The Ratnala Law Firm, PLLC
12335 Kingsride, #370
Houston, TX 77024

TRUSTEE
David G Peake
9660 Hillcroft, Suite 430
Houston, TX 77096

U.S. TRUSTEE
US Trustee
515 Rusk Avenue, Ste 3516
Houston, TX 77002




MOTION TO CONTINUE HEARING                                                         PAGE 4
      Case 15-32677 Document 83 Filed in TXSB on 09/09/19 Page 5 of 5




CREDITOR ATTORNEY
   David G Peake
                                                      David G Peake
   Chapter 13 Trustee
                                                      Chapter 13 Trustee
   9660 Hillcroft
                                                      9660 Hillcroft
   Suite 430
                                                      Suite 430
   Houston, TX 77096-3856                representing
                                                      Houston, TX 77096-3856
   713-283-5400
                                                      713-283-5400
   713-852-9084 (fax)
                                                      court@peakech13trustee.com
   court@peakech13trustee.com
                                                      (Trustee)
    Assigned: 06/15/2015
   Ravi Patrick Ratnala
   The Ratnala Law Firm, PLLC
   12335 Kingsride                                    Elin Louise Eriksson
   #370                                               1117 N Heron Dr
                                         representing
   Houston, TX 77024                                  Seabrook, TX 77586
   713-493-5274                                       (Debtor)
   ratnala@ratnalalaw.com
    Assigned: 05/12/2015
   Sharon H Sjostrom
   Blalack & Williams, P.C.
   4851 LBJ Freeway, Suite 750
   Dallas, TX 75244                                     AMOCO Federal Credit Union
                                         representing
   214-630-1916                                         (Creditor)
   214-630-1112 (fax)
   ssjostrom@blalack.com
    Assigned: 07/22/2015
   Steve Turner
   Barrett Daffin Frappier Turner & Engel
   3809 Juniper Trace, Suite 205
   Austin, TX 78738                                    Bank Of America, N.A.
                                          representing
   512-687-2500                                        (Creditor)
   512-477-1112 (fax)
   sdecf@BDFGROUP.com
    Assigned: 06/10/2015



                                       /s/ Richard E. Anderson
                                       RICHARD E. ANDERSON



MOTION TO CONTINUE HEARING                                                     PAGE 5
